WEBB, J.
The plaintiff, W. E. Livingood, secretary and treasurer of the defendant, Planters Oil Mineral Company, Inc., a corporation, obtained judgment against the corporation for salary beginning from' May 1, 1922, to July 1, 1924, and the defendant appeals.
On trial the plaintiff offered the minutes of the board of directors showing that the salary claimed by him had been fixed by the directors, and he also showed by the minutes of subsequent meetings that the minutes showing the allowance of salary had been read and approved by the board of directors and' plaintiff testified as to the correctness of the minutes, in which he was supported by the testimony of one of the directors who had attended the meeting at which the minutes of previous meetings were read and approved; and the only defense interposed (which was by way of introducing parol testimony on the trial) was evidence tending to show that the minutes were not correct in that the resolution which was passed by the board of directors provided for the payment of a salary only on the happening of certain conditions.
While there was some conflict in the testimony as to the wording of the resolution in which plaintiff’s salary was fixed, and as to whether the minutes of the meeting as shown by the transcript from the minute book was in accord with the resolution offered, and passed at the meeting, yet the presumption is that the minutes as transcribed on the minute book were correct, and the minutes of the subsequent meeting showing that such minutes had been read and approved, and the correctness of the minutes being supported by the testimony of the plaintiff and one of the directors who was present when the minutes were read and approved, we do not think the testimony of one of the directors tending to show that the resolution as transcribed on the minute book was not correct overcame the presumption, supported as it was by the testimony of the plaintiff, secretary and one of the directors.
Besides the director who testified as to the incorrectness of the minutes as transcribed had severed his connection in that respect with the company, shortly after the resolution in question had been passed, and while his testimony proved that there had been some discussion of a resolution differing from that transcribed on the minutes, he did not undertake to state what the resolution was further than by reference to some notations which had been made by one of the directors who was present at the meeting.
“On appeal in cases involving only issues of fact, findings of the trial court will not be disturbed, unless manifest error is pointed out, and showing of conflicting testimony is not sufficient.”
*39Hanton vs. Railway Co., 124 La. 562, 62 So. 544.
Winn vs. Strickland, 151 La. 235, 91 So. 719.
Wall vs. Dudley, 152 La. 911, 94 So. 441.
Grau vs. Consolidated D. & Mfg. Co., 162 La. 205, 110 So. 202.
The judgment appealed from is therefore affirmed.